Title: To George Washington from John Hancock, 9 October 1777
From: Hancock, John
To: Washington, George

 

Sir,
York Town: Pennsylvania October 9th 1777.

The absolute Necessity of cutting off all Supplies and Intelligence from the Enemy in and near the City of Philada and thereby preventing any Intercourse between them and the disaffected in the State of Pennsylvania and elsewhere, has induced the Congress to adopt the enclosed Resolves, in Hopes, if possible to put an effectual Stop to a Practice so extremely dangerous to the Cause of America. They have, for this End, authorized you to sentence by Court Martial any Person convicted of either of the above mentioned Offences, or of acting as a Guide or Pilot, to suffer Death or such other Punishment as may be thought adequate, provided he is taken within thirty Miles of any Town in Pennsylvania Jersey or Delaware that is in Possession of the Enemy. They have also recommended to the good People of this, & the other States, to be vigilant in apprehending and securing all such Persons as may be caught in the Violation of the enclosed Resolves, to which I beg Leave to refer your Attention.
Your Favour of the 5th Inst. was duely received and immediately laid before Congress. I have the Honour to be, with the greatest Respect Sir, your most obedt & very hble Servt

John Hancock Presidt

